DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October 28, 2022 is acknowledged.

Election/Restrictions
Applicant’s election of Species N (figure 50) in the reply filed on October 26, 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2018. 

Terminal Disclaimer
The terminal disclaimer filed on May 24, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,981,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Interpretation
Claim 1 recites the limitation “a center of the braking disc and the shaft” in line 11.  The term “center” is defined as: the middle point.  Dictionary.com.  The broadest reasonable interpretation consistent with the specification allows for the interpretation of the term “center” as the middle point.  The term “center” does NOT limit the claimed invention to a diametric center of the braking disc and the diametric center of the shaft.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a center of the braking disc and the shaft” in line 11.  It is uncertain whether the claim requires a common center between the braking disc and the shaft or the claim requires a center of the braking disc and a center of the shaft, i.e., two independent centers.  This Office action considers the later, i.e., the recitation “a center of the braking disc and the shaft” has been interpreted as a shorthand for “a center of the braking disc and a center of the shaft.”

Claim Rejections - 35 USC § 102
Claim(s) 1-6 (as best understood) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nelson (3,319,889). 
Nelson discloses a viscous brake assembly comprising:
a viscous braking chamber (chamber of member 1) filled with a viscous liquid (washing liquid), the viscous braking chamber including at least one seal 22a (for claim 6, seal 23a or seal 19a) to prevent entry or exit of the viscous liquid such that all of the viscous liquid remains in the viscous braking chamber (at least some of the washing liquid remains in member 1 along arm 31 when valve 7 is closed so that liquid does not flow to impeller 8; all of the viscous liquid remains in the viscous braking chamber because no fluid leaks past seal 23a);
a shaft 13 extending through the viscous braking chamber and attached to a braking disc 8 such that the distributor 9 rotates relative to the shaft and braking disc (see figure 6 where nozzle 9 rotates relative to shaft 13 and braking disc 8 via gear 13a);
the braking disc formed on the shaft and located in the viscous braking chamber, the braking disc including at least one vane (vane on surface of impeller 8) formed on a surface thereof to direct viscous liquid radially inward (radially inward of gear wheel 5 in figure 6) towards a center of the braking disc and the shaft (towards the middle of the impeller 8 and the longitudinal middle of the shaft 13, horizontal middle of impeller 8 and horizontal middle of shaft 13 in figure 6) as the distributor rotates;
wherein the braking chamber includes a top plate (50; for claims 5 and 6, top plate 1) with a first opening (opening for shaft 13) formed therein for the shaft to pass through the braking chamber;
wherein the braking chamber includes a bottom plate (plate having seal 22a) with a second opening (opening for shaft 13) formed therein for the shaft to pass through the braking chamber and wherein the braking disc is positioned in the braking chamber closer to the bottom plate than the top plate such that resistance of the viscous liquid between the braking disc and the bottom plate to the rotation of the distributor is a primary source of braking force of the viscous brake assembly;
wherein a flow of the viscous fluid toward the shaft increases the braking force of the viscous brake assembly;
a top seal (seal to the left of sleeve bearing member 50 in figure 6);
a bottom seal 22a.

Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Nelson does not “direct viscous liquid radially inward toward a center of the braking disc and the shaft.”  As indicated above, the broadest reasonable interpretation consistent with the specification allows an interpretation of the term “center” as the middle point.  The middle point of impeller 8 is the horizontal middle of impeller 8 in figure 6.  The center of shaft 13 is the horizontal middle of the shaft 13.  The term “center” is not limited to the diametric center of the impeller or the diametric center of the shaft.
Remainder of Applicant’s argument raises no new issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK